Case 6:19-cr-00026-NKM-JCH Document 27 Filed 11/21/19 Page 1 of 2 Pageid#: 50

                                                                                            11/21/2019

                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                      Lynchburg Division

UNITED STATES OF AMERICA,                             )
                                                      )
v.                                                    )       Case No. 6:19-cr-00026
                                                      )
ALEXANDER TIMOTHY CROSS,                              )       ORDER OF DETENTION
    Defendant.                                        )

        This matter came before the Court for a detention hearing on November 20, 2019. The

Government moved for detention.

        Based on the nature of the offense charged, the Court shall hold a detention hearing upon

the Government’s motion to detain the Defendant pending trial. 18 U.S.C. § 3142(f)(1)(E)

(certain felonies involving minor victims, unregistered sex offenders, firearms, or other

dangerous weapons). At the detention hearing, the Court shall consider the factors in 18 U.S.C. §

3142(g) to determine whether any condition or combination of conditions will reasonably assure

that the Defendant neither flees nor poses a danger to another person or to the community if

released pending trial.

        Based on the evidence presented, including but not limited to the following, the Court

finds that no condition or combination of conditions will reasonably assure the safety of another

person or the community (by clear and convincing evidence) if the Defendant is released at this

time:

        1. The Defendant acquired four firearms and thousands of rounds of ammunition. He has

written hit lists of people to kill, and he has expressed delusional thoughts that he has the

authority to determine who lives and who dies. The Defendant allegedly engaged in these acts

while undergoing mental health counseling and treatment.




                                                  1
Case 6:19-cr-00026-NKM-JCH Document 27 Filed 11/21/19 Page 2 of 2 Pageid#: 51




        It is therefore ORDERED that the Defendant be detained pending further proceedings in

this case.

                                Directions Regarding Detention

        The Defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The Defendant

shall be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the Government, the person

in charge of the corrections facility shall deliver the Defendant to the United States Marshal for

the purpose of an appearance in connection with a court proceeding.

                                                      ENTERED: November 21, 2019




                                                      Joel C. Hoppe
                                                      United States Magistrate Judge




                                                 2
